IN THE
                         TENTH COURT OF APPEALS



                               No. 10-12-00096-CV

                        IN RE SHANNON LEE SIMON


                               Original Proceeding



                         MEMORANDUM OPINION


      In this original proceeding Relator Shannon Lee Simon seeks mandamus relief

against the Respondent Warden Herman Weston, Jr. Simon states that the warden

abused his position and promoted abuse of officers’ positions by failing to comply with

TDCJ rules, statutory law, and Constitutional provisions. A court of appeals has no

jurisdiction to issue a writ of mandamus against a warden except to protect or enforce

its jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). We dismiss Simon’s

writ of mandamus for want of jurisdiction.




                                        AL SCOGGINS
                                        Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed March 21, 2012
[OT06]




In re Simon                                  Page 2